—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered May 17, 1993, convicting him of *439robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the trial court erred in permitting the prosecution to elicit testimony regarding an uncharged crime consisting of an attempted robbery and in admitting certain portions of the defendant’s statements which concerned uncharged crimes. The challenged testimony was relevant to the identification of the defendant (see, People v Ventimiglia, 52 NY2d 350; People v Hazel, 203 AD2d 478) and necessary to complete the narrative (see, People v Sceravino, 193 AD2d 824; People v Smith, 203 AD2d 603). The portions of the defendant’s statements were admissible because they were relevant to motive (see, People v McDowell, 191 AD2d 515).
Additionally, the trial court provided the jury with appropriate limiting instructions regarding the defendant’s uncharged crimes.
The defendant’s remaining contention is without merit. O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.